Case 1:20-cr-00188-JSR Document 312-4 Filed 06/12/21 Page 1 of 2




                        Exhibit 4
                Case 1:20-cr-00188-JSR Document 312-4 Filed 06/12/21 Page 2 of 2




                                                          For The Unsee
                                           17702 Mitchell North, Suite 10
                                                          Irvine, CA 9261
                                          Email: puneh@fortheunseen.org

    To Whom It May Concern,

            I was very, very fortunate to meet Ray Akhavan in the fall of 2015. We had an
    in-person meeting discussing the humanitarian work I was doing with For The
    Unseen; the immediate aid trips abroad and more speci ically Birds of Hope school
    that offered an education to Syrian refugee children in Tripoli, Lebanon. At the time
    of our initial meeting, we were having great dif iculty scaling as I was working a few
    side jobs in order to continue doing the humanitarian work I loved so much. Every
    penny we would fundraise would go directly to the projects on the ground.

            Ray being an incredible businessman and having a kind, giving character that
    felt obliged to assist those in need offered a restricted donation for my income so
    that I could spend all of my energy doing the work that meant the most to me. As a
    result of his monthly contributions, our main project, Birds of Hope was able to not
    only continue but expand over the last several years. We started with approximately
    350 children and now we are running out of two different school properties and
    have about 2,000 children we are offering an education to on a day-to-day basis. This
    school has made such a safe haven and had a huge impact for both the children
    attending as well as providing work/jobs to the teachers and staff. In addition, the
    families of these children have begun to feel hopeful for their future which is still
    unknown as they continue to seek refuge in a foreign country.

           Not only did he make monthly donations, he also advised me on a variety of
    projects and made professional suggestions that really allowed For The Unseen to
    grow. Having his support professionally made a tremendous difference and I’m so
    thankful for our irst initial meeting.


    Warmest Regards,




    Puneh Ala’i
    Executive Director

                                     www.fortheunseen.or
f
      n

           4

                    g

                                1

                                     f
                                            f
